Response to Arguments
Applicant’s arguments, filed on 08/08/2022, have been fully considered and are persuasive.  The Non-Final of 05/06/2022 has been vacated. 

Status of claims:
Claims 1-20 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 15 of U.S. Patent No. 10,911,836 in view of Bryant. US Pat. 5,652,615. The patent claims 1, 8, 15 discloses all the limitations of claims 1, 8 and 15 of the instant application except “allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion”.
Bryant discloses allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion (col. 4, ll. 57-63; col. 5, ll. 4-9; col. 3, ll. 31-37 (fig. 1, 140 (local operators overwrite advertisements at the local head ends making the head ends 140 insertion zones-they do so by requiring the advertisement insertion periods or breaks information and the number of advertisements of fills that can fit in the determined bandwidth for the program signal-the inserted advertisement are then forwarded to sub-head ends and then to users)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 8, 15 of the patent claims to include allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion to arrive at claims 1, 8 and 15 of the instant application claims.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bryant. US Pat. 5,652,615.

	Regarding claim 1, Bryant discloses a method comprising: 
receiving information indicating one or more insertion points in a first media stream for insertion (col. 5, 4-9 (the allocated advertisement break period is the information indication one or more insertion points)) of one or more advertisements associated with a plurality of insertion zones (col. 3, ll. 26-37 (the advertisements in the break period to be supplanted at the headend from the studio meets the one or more advertisements)); 
determining, based on bandwidth available for delivering content to the plurality of insertion zones, a portion of the one or more advertisements that can be served (col. 3, ll. 26-37; col. 4, ll. 57-63; col. 5, ll. 4-9 (bandwidth recognition for the program signal is important in order for the system/studio to determine the number of advertisements or fills to fit in the program signal-the composited signal including programs and advertisements are associated with multiple head ends 140/insertion zones)); and
allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion (col. 4, ll. 57-63; col. 5, ll. 4-9; col. 3, ll. 31-37 (fig. 1, 140 (local operators overwrite advertisements at the local head ends making the head ends 140 insertion zones-they do so by requiring the advertisement insertion periods or breaks information and the number of advertisements of fills that can fit in the determined bandwidth for the program signal-the inserted advertisement are then forwarded to sub-head ends and then to users)).

Regarding claims 2, 9, 16 Bryant discloses all in claims 1, 8, 15.  In addition Bryant discloses the method, wherein the allocating causes output of a second media stream that is associated with the one or more insertion zones (col. 3, ll. 26-37 (supplanting local advertisements over advertisements inserted by the studio at the local operator head ends generates a different/second  stream-the second media stream and second media stream may depend on the local advertisements inserted and the various local head ends so they are associated to the various head ends or insertion zones)).






Regarding claims 3, 10 Bryant discloses all in claims 1, 8.  In addition Bryant discloses the method, wherein output of the second media stream causes: 
sending, to the one or more insertion zones, the second media stream, and display of at least one advertisement, of the one or more advertisements, at a time indicated by the received information (col. 2, ll. 65-67; col. 3, ll. 26-37; col. 5, ll. 4-9 (the supplanted local advertisements at the allocated break time periods will include at least one local advertisement at the indicated break period)). 

Regarding claims 4, 11, 17 Bryant discloses all in claims 1, 8, 15.  In addition Bryant discloses the method, wherein the plurality of insertion zones comprises at least one computing device configured to cause display of at least one advertisement, of the one or more advertisements, by one or more reception devices (col. 3, ll. 1-5, 26-37 (supplanted advertisements are displayed with the program by television device 172 at user’s premises)). 

Regarding claims 5, 12, 18 Bryant discloses all in claims 1, 8, 15.  In addition Bryant discloses the method, wherein each insertion zone of the plurality of insertion zones is associated with a geographic location (col. 3, ll. 30-32 (Europe and Asia are different locations with different local operator head ends/insertion zones)).



Regarding claims 6, 13, 19 Bryant discloses all in claims 1, 8, 15.  In addition Bryant discloses the method, wherein the bandwidth available indicates a number of advertisements that can be inserted into one or more second media streams (col. 5, ll. 4-9 (bandwidth size in the examples are used to determine how many advertisements can be inserted into the program signal-making it obvious to use bandwidth to determine number of advertisements that will fit into one or more second media streams)).  

Regarding claims 7, 14, 20 Bryant discloses all in claims 1, 8, 15.  In addition Bryant discloses the method, wherein the one or more advertisements comprise one or more local advertisements intended for the one or more insertion zones (col. 3, ll. 31-37 (local advertisements at local operator head ends are supplanted)).  

Claim 8 is the software that performs the method of claim 1 and is therefore rejected for the same reasons as claim 1.

	Regarding claim 15, Bryant discloses a system (fig. 1, entire) comprising: 
a first computing device (fig. 1, 140) configured to: 
receive information indicating one or more insertion points in a first media stream for insertion of one or more advertisements associated with a plurality of insertion zones (col. 3, ll. 26-37 (the advertisements in the break period to be supplanted at the headend from the studio meets the one or more advertisements)), determine, based on bandwidth available for delivering content to the plurality of insertion zones, a portion of the one or more advertisements that can be served (col. 3, ll. 26-37; col. 4, ll. 57-63; col. 5, ll. 4-9 (bandwidth recognition for the program signal is important in order for the system/studio to determine the number of advertisements or fills to fit in the program signal-the composited signal including programs and advertisements are associated with multiple head ends 140/insertion zones)), and allocate said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion (col. 4, ll. 57-63; col. 5, ll. 4-9; col. 3, ll. 31-37 (fig. 1, 140 (local operators overwrite advertisements at the local head ends making the head ends 140 insertion zones-they do so by requiring the advertisement insertion periods or breaks information and the number of advertisements of fills that can fit in the determined bandwidth for the program signal-the inserted advertisement are then forwarded to sub-head ends and then to users)); 
and a second computing device (fig. 1, 120) configured to: 
send, to the one or more insertion zones, a second media stream that is associated with the one or more insertion zones (fig. 1, 120; sends to one or more 140 (local operator head ends); col 3, ll. 26-37), and cause display of, at least one advertisement, of the one or more advertisements, at a time indicated by the received information (col. 3, ll. 1-5, 26-37 advertisements are inserted according to the break period information and are displayed as inserted at user device)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423